Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art includes Spies et al US Patent Number 4,378,132 which describes concrete pillars in longwall mining ( abstract); US Patent Number 4,198,097 Fondriest, which describes filling entries with concrete prior to mining the pillars; and Mallander US Patent Number 3,525,551 which describes reinforcing pillars with a surround of cement or concrete. See also the International Search Report mailed 14 June 2019.
The prior art fails to disclose or suggest the process as claimed including casting a cement filling material wall  around a room-type coal pillar  by hanging bags on a single prop   and reserving a gap   in the cement filling material wall prior to mining the pillar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672